Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 17 are pending.  Claim 1 is independent.    
2.        This application was filed on 12-7-2018.  
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: The limitations HOTP, TOTP, OCRA, SRP and VPAKE recited in the claim 15 and 16 need to be written in full when recited for the first time.  Appropriate correction is required.

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1 - 14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paczkowski et al. (US Patent No. 9,779,232).     	

Regarding Claim 1, Paczkowski discloses a method of securing a transaction carried out by a user having a computer unit connected to a computer server via a first network, the user having a telecommunications terminal arranged to access a second network, the method comprising a prior step 
-    the computer unit forwarding to the server a temporary code calculated by the terminal on the basis of the synchronization parameter and of a personal code of the user; (see Paczkowski col 10, lines 24-26: generated one-time password transmitted to trusted server through an encrypted channel; col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment)    
-    the server comparing the received code with a code calculated by the server on the basis of the synchronization parameter and of a verifier corresponding to the user's personal code, authentication being validated if the calculated code corresponds to the received code. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated))    

Regarding Claim 2, Paczkowski discloses the method according to claim 1, wherein the synchronization parameter depends on date and time data. (see Paczkowski col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment (i.e. synchronization parameter associated with time))    

Regarding Claim 3, Paczkowski discloses the method according to claim 2, wherein during authentication, the server applies a margin of error for taking account of the time taken to convey the 

Regarding Claim 4, Paczkowski discloses the method according to claim 3, wherein the server calculates as many temporary codes as there are possible temporary codes given the margin of error, and it compares the received temporary code with each of the temporary codes it has calculated. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time and second of two passwords used at a second time)    

Regarding Claim 5, Paczkowski discloses the method according to claim 1, wherein the synchronization parameter varies with the number of alternative authentication stages that are performed. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time and second of two passwords used at a second time; (time parameter increases at each authentication stage, usage of first and second one-time passwords))    

Regarding Claim 6, Paczkowski discloses the method according to claim 5, wherein the synchronization parameter is increased by a predetermined value on each alternative authentication stage. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage); (time parameter increases at each authentication stage, usage of first and second one-time passwords))    

Regarding Claim 7, Paczkowski discloses the method according to claim 1, wherein a random number is displayed on the computer and is communicated to the terminal, which uses a random number for calculating the temporary code, the server also using the random number for calculating the temporary code. (see Paczkowski col 6, lines 26-31: one-time password generated by code generator based upon a number such as a random seed for random number generating algorithm or a pseudorandom number generating algorithm, col 8, lines 4-5, one-time password may be displayed)    

Regarding Claim 8, Paczkowski discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    the user inputting an identifier into the server, referred to as the "transaction server"; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (request: identification information associated with request transaction) col 8, lines 5-22, input by the owner/or user)     
-    the transaction server sending a request to authenticate this identifier to a second server, referred to as the "authentication" server; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; col 8, lines 5-22)      
-    the authentication server then initiating a procedure for authenticating the user, including a request to the user to input the user's personal code into the terminal so that the code can be validated by the authentication server; (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated)) and


Regarding Claim 9, Paczkowski discloses the method according to claim 8, wherein the personal code is verified by using a verifier on the authentication server. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated))      

Regarding Claim 10, Paczkowski discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    causing the server to send a nominal temporary code to the terminal via the second network; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (one-time password transmitted from server to user terminal))    
-    requesting the user to input the nominal temporary code as received by the terminal into the computer unit; (see Paczkowski col 8, lines 8-9: code input by user of user equipment) and
-    forwarding the code to the server so that the server compares it with the nominal temporary code as sent and so that it validates authentication if the nominal temporary codes match. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time 

Regarding Claim 11, Paczkowski discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    the terminal sending the authentication server a request via the cell phone network in order to obtain a nominal temporary code; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code, col 4, lines 61-67)    
-    the authentication server then initiating a procedure for authenticating the user in connected mode by interacting with the terminal via the cell phone network, connected mode authentication including a request to the user to input the user's personal code into the terminal so that the nominal temporary code is unlocked by the authentication server; (see Paczkowski col 1, line 64 - col 2, line 2: comparing one-time password displayed on user terminal with one-time password received from server)    
-    once the user has been authenticated, the authentication server forwards the nominal temporary code to the terminal; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (one-time password transmitted from server to user terminal)) and
-    forwarding the code to the server so that the server compares it with the nominal temporary code as sent and so that it validates authentication if the nominal temporary codes match. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) 

Regarding Claim 12, Paczkowski discloses the method according to claim 10, wherein sending of the temporary code is preceded by the step of enabling the user to initiate an alternative authentication stage, if so desired. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage); (time parameter increases at each authentication stage; usage of first and second one-time passwords))    

Regarding Claim 13, Paczkowski discloses the method according to claim 8, including the step of updating the synchronization parameter when access to the second network is available. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage); (time parameter increases at each authentication stage; usage of first and second one-time passwords))    

Regarding Claim 14, Paczkowski discloses the method according to claim 1, wherein during the alternative authentication stage, calculation of the temporary code by the terminal includes the step of calculating the verifier from the personal code and then applying a predetermined mathematical formula to the verifier and to the synchronization parameter, and calculation of the temporary code by the server includes the step of applying the predetermined mathematical formula to the verifier and to the synchronization parameter. (see Paczkowski col 10, lines 24-26: generated one-time password 

Regarding Claim 17, Paczkowski discloses the method according to claim 1, implemented by means of an authentication server connected to a transaction server connected to the computer unit, the method including the step of initiating respective connections between the transaction server and the computer unit, and between the transaction server and the authentication server, the authentication server being connected at the user end only to the terminal via the second network. (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (one-time password transmitted from server to user terminal); col 4, line 61 - col 5, line 3: user equipment configured to establish communication links providing communication connectivity to a network; server  and data store have access to network)   

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski in view of Hong et al. (US PGPUB No. 20170078278).    

Regarding Claim 15, Paczkowski discloses the method according to claim 14. 
Paczkowski does not specifically disclose authentication utilizing one of the following authentication algorithms: - HOTP; - TOTP; - OCRA.
However, Hong discloses wherein the alternative authentication stage makes use of one of the following authentication algorithms: - HOTP; - TOTP; - OCRA. (see Hong paragraph [0037] lines 1-12: generating OTP (one-time password) utilizing a time-based OTP algorithm (i.e. TOTP algorithm); (selected: TOTP algorithm))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paczkowski for authentication utilizing one of the following authentication algorithms: - HOTP; - TOTP; - OCRA as taught by Hong.   One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from the flexibility of a system that enables additional algorithms to be utilized in the generation of authentication access codes. (see Hong paragraph [0037], lines 1-12)      

Regarding Claim 16, Paczkowski discloses the method according to claim 14, 
Paczkowski does not specifically disclose verifier calculated in the same manner as in the following protocols: - SRP; - VPAKE; - hashing from a random number.
However, Hong discloses wherein the verifier is calculated in the same manner as in the following protocols: - SRP; - VPAKE; - hashing from a random number. (see Hong paragraph [0037] lines 1-12: generating OTP (one-time password) utilizing a time-based OTP algorithm (i.e. TOTP algorithm); (selected: TOTP algorithm); confirming data integrity using a cryptographic hash function; (selected: hashing from a random number))    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CJ/
March 1, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436